Case: 09-50243     Document: 00511004464          Page: 1    Date Filed: 01/14/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 14, 2010

                                     No. 09-50243                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



KIMBLEY DENISE HILL,

                                                   Plaintiff - Appellant
v.

FERNANDO ORTEGON; SYLVIA GONZALES; SONDRA CREIGHTON;
DAVID MAGANA; DAVID AGUILAR; FLOYD BERMA; RUDY GARZA;
ROBIN SANDERS; DIANE WEBB, in her Official Capacity; DEBBIE
WILMS; MELISSA POOLE; CHRISTINE JONES; MARGE REUE; CITY OF
AUSTIN PUBLIC WORKS; HOWARD & KOBELAN, in its Official Capacity

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                                   1:08-CV-79


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Plaintiff, Kimbley Denise Hill, challenges the dismissal of her employment
discrimination, sexual harassment, and retaliation complaint for failure to state
a claim.      Hill began working for the Department of Public Works (“the



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50243    Document: 00511004464      Page: 2   Date Filed: 01/14/2010

                                  No. 09-50243

Department”) for the City of Austin in June 1994. In June 2007, Hill filed a
charge of discrimination in the Equal Employment Opportunity Commission
(“EEOC”) field office in San Antonio, Texas, alleging that she suffered
discrimination, sexual harassment, and retaliation from the Department. On
October 5, 2007, Hill was fired by the Department. On or about October 11,
2007, Hill retained defendant Howard & Kobelan as her legal counsel. On
November 1, 2007, defendant Diane Webb, an investigator for the EEOC, sent
Hill a letter stating that the EEOC investigated Hill’s claim and found that the
evidence was insufficient to establish that Hill suffered discrimination, sexual
harassment, or retaliation. Thereafter, Hill fired Howard & Kobelan.
      On January 29, 2008, Hill filed a pro se complaint in the district court. In
her original complaint, Hill named as defendants her attorneys Howard &
Kobelan and Webb in her individual and official capacity as an EEOC employee,
as well as Fernando Ortegon, Sylvia Gonzales, Sondra Creighton, David
Magana, David Aguilar, Floyd Berma, Rudy Garza, Robin Sanders, Debbie
Wilms, Melissa Poole, Christine Jones, and Marge Reue, all in their official
capacities as Department employees.
      The district court accepted the Magistrate Judge’s recommendations and
dismissed the complaint against all of the defendants because Hill alleged no
facts which could support a finding that any of the defendants discriminated,
sexually harassed, or retaliated against her.
      On appeal, Hill points to no allegation of fact that would support a finding
of discrimination, sexual harassment, or retaliation, or that the district court
erred in reaching its conclusion. Therefore, we AFFIRM the district court’s
dismissal of Hill’s complaint for failure to state a claim.
      AFFIRMED.




                                        2